 1

 2

 3

 4                         UNITED STATES DISTRICT COURT
 5                                   EASTERN DISTRICT OF CALIFORNIA

 6

 7   LARRY JORDAN,                                     Case No. 1:15-cv-00900-DAD-BAM (PC)
 8                      Plaintiff,                     Appeal No. 19-15049
 9          v.                                         ORDER REGARDING IN FORMA PAUPERIS
                                                       STATUS ON APPEAL
10   HUNG, et al.,
11                      Defendants.
12

13          Plaintiff Larry Jordan (“Plaintiff”), a state prisoner proceeding pro se and in forma

14   pauperis, filed this civil rights action pursuant to 42 U.S.C. § 1983. On December 4, 2018, the

15   Court dismissed Plaintiff’s federal claims for failure to state a claim, and declined to exercise

16   supplemental jurisdiction over Plaintiff’s state law claims. (ECF No. 25.) Judgment was entered

17   accordingly the same date. (ECF No. 26.) On January 7, 2019, Plaintiff filed a notice of appeal.

18   (ECF No. 27.)

19          On January 14, 2019, the Ninth Circuit Court of Appeals referred the matter back to this

20   Court for the limited purpose of determining whether in forma pauperis status should continue for

21   the appeal. 28 U.S.C. § 1915(a)(3). The Court finds that this appeal is not taken in bad faith and

22   is not frivolous. Accordingly, in forma pauperis status should not be revoked and should

23   continue on appeal.

24
     IT IS SO ORDERED.
25

26      Dated:       January 15, 2019                          /s/ Barbara    A. McAuliffe               _
                                                           UNITED STATES MAGISTRATE JUDGE
27

28
                                                       1
